DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 	Claims 1, 3-4, 6-7, 9-11, 15-18 and 20 are presently amended. 
Claims 1, 3-7 and 9-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 7/27/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

First, with regard to the Advisory Action filed 7/15/2022, Applicant argues that, “The Examiner also commented that the cited art Lieberman discloses the generation of an output vector. However, Applicant notes that claim 1 includes the limitation “an output vector encoding a need for transportation assistance.” However, the “vector of real values” in Lieberman contains data such as a “heart or lung audio recording” and does not encode a need for transportation assistance as recited in claim 1” [Arguments, page 6].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and directs the Applicant to (Lieberman, ¶ 47, FIG. 7 is a schematic block diagram of an artificial neural network (ANN) 700 in accordance with various embodiments. As shown, ANN 700 includes an input layer 701 with a number of input nodes (e.g., 701-1 to 701-n), an output layer 703 with a number of output nodes (e.g., 703-1 to 703-j), and one or more interconnected hidden layers 702 (in this example, a single hidden layer 702 including nodes 702-1 to 702-k)). Here. Lieberman discloses and depicts an artificial neural network generating output vectors for determining medical interventions. Regarding the need for transportation assistance, Examiner directs the Applicant to ¶ 46 of Amarasingham as previously cited. As such, Examiner remains unpersuaded. 

    PNG
    media_image1.png
    348
    375
    media_image1.png
    Greyscale



35 USC § 101 Rejections
	First, Applicant argues that “Applicant has amended the independent claims…  the claimed subject matter is integrated into a practical application because it relates to an advancement in the technological field of natural language processing. For example, embodiments of the claims improve natural language processing of the need for transportation assistance, which is desirable for time saving and patient servicing in the healthcare industry. Thus, the claims provide an improvement over existing transportation scheduling technology by enabling a real-time analysis and assistance for patients in need of transportation” [Arguments, pages 7-9].
	In response, Applicant’s arguments are considered and are persuasive. Examiner observes that the presently amended claims recite a particular artificial neural networking method comprising natural language processing  of patient medical information to determine transportation needs, thus demonstrating a particular transformation of patient medical data into actionable information (see MPEP 2106.05(c)).

35 USC § 103 Rejections
	First, Applicant argues that “The Office Action has not shown the cited art teaches application of an artificial neural network to the text features to generate an output vector that indicates a
need for transportation assistance… Applicant has amended independent claim 1… the cited art does not teach generation of an output vector that indicates a need for transportation assistance…  the Office Action has not shown Lieberman can be relied on to teach or suggest this subject matter” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. As stated in response to the above argument, Examiner respectfully disagrees and directs the Applicant to (Lieberman, ¶ 47, FIG. 7 is a schematic block diagram of an artificial neural network (ANN) 700 in accordance with various embodiments. As shown, ANN 700 includes an input layer 701 with a number of input nodes (e.g., 701-1 to 701-n), an output layer 703 with a number of output nodes (e.g., 703-1 to 703-j), and one or more interconnected hidden layers 702 (in this example, a single hidden layer 702 including nodes 702-1 to 702-k)). Here. Lieberman discloses and depicts an artificial neural network generating output vectors for determining medical interventions. Regarding the need for transportation assistance, Examiner directs the Applicant to ¶ 46 of Amarasingham as previously cited. As such, Examiner remains unpersuaded. 

Second, Applicant argues that “The Office Action has not shown the cited art teaches retrieval of preference data of the patient and determination of patient preference for automatically scheduling transportation… Applicant has amended independent claim 1… the cited art does not teach retrieval of preference data of the patient followed by determination that the patient has a preference for automatically scheduling transportation… Thus, the Office Action has not shown Amarasingham can be relied on to teach or suggest this subject matter” [Arguments, pages 12-13].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner relies on KSR Rationale C to disclose the argued limitations as follows:
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determining that the patient has a preference for automatically scheduling transportation; and notifying a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. 
First, Amarasingham discloses determining patient preferences and automatically transmitting patient information (Amarasingham, ¶ 26, The patient care and management system 11 is further adapted to receive and display user preference and system configuration data from a plurality of user interface computing devices (e.g., fitness monitoring bracelets/watches, mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 18 in a wired or wireless manner), (Id., ¶ 47, The patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
Further, Amarasingham discloses a determination of need for transportation assistance (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses notifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically notified a transportation service by determining patient preferences and needs as in the improvement discussed in Amarasingham in the system executing the method of ascertaining patient preferences and needs. As in Wells, it is within the capabilities of one of ordinary skill in the art to notify a transportation service and automatically transmit patient data, including preferences, with the predicted result of efficiently and automatically transmitting patient needs and preferences to transportation services as needed in Amarasingham. Thus, through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determining that the patient has a preference for automatically scheduling transportation; and notifying a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. As such, Examiner remains unpersuaded.


Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 recite, in part, “The method of claim 2…”. However, claim 2 is presently cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al., U.S. Publication No. 2015/0106123 [hereinafter Amarasingham] in view of Lieberman, U.S. Publication No. 2020/0075164 [hereinafter Lieberman].

Regarding Claim 1, Amarasingham discloses …a method for scheduling services, comprising: inputting a text corpus comprising medical information of a patient, wherein the text corpus comprises unstructured text (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes (discloses unstructured text); networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing text analytics) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes)), (Id., Fig. 5, figure depicts unstructured text in the form of a recent discharge summary);

    PNG
    media_image2.png
    375
    534
    media_image2.png
    Greyscale

…encoding a need for transportation assistance… comprises a natural language processing (NLP) model  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization.  The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses natural language processing));
determining that the patient has a need for transportation assistance… (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
retrieving preference data of the patient (Id., ¶ 26, The patient care and management system 11 is further adapted to receive and display user preference and system configuration data from a plurality of user interface computing devices (e.g., fitness monitoring bracelets/watches, mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 18 in a wired or wireless manner. These user interface devices 18 are equipped to display a plurality of clinical/social/patient views of the intelligent continuity of care information system 10 to present data and reports in an organized and intelligent manner that can be easily adapted to the user's role or responsibilities. The graphical user interface are further adapted to receive the user's (healthcare personnel, social services, and patient) input of personal preferences and configurations, etc. The plurality of user interface computing devices 18 may also be data sources 13 to the intelligent continuity of care information system 10 and the patient care and management system 11);
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determining that the patient has a preference for automatically scheduling transportation; and notifying a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. 
First, Amarasingham discloses determining patient preferences and automatically transmitting patient information (Amarasingham, ¶ 26, The patient care and management system 11 is further adapted to receive and display user preference and system configuration data from a plurality of user interface computing devices (e.g., fitness monitoring bracelets/watches, mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 18 in a wired or wireless manner), (Id., ¶ 47, The patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
Further, Amarasingham discloses a determination of need for transportation assistance (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses notifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically notified a transportation service by determining patient preferences and needs as in the improvement discussed in Amarasingham in the system executing the method of ascertaining patient preferences and needs. As in Wells, it is within the capabilities of one of ordinary skill in the art to notify a transportation service and automatically transmit patient data, including preferences, with the predicted result of efficiently and automatically transmitting patient needs and preferences to transportation services as needed in Amarasingham. Thus, through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determining that the patient has a preference for automatically scheduling transportation; and notifying a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. 
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose … generating text features representing the unstructured text; applying an artificial neural network to the text features to generate an output vector… wherein the artificial neural network…; …based on the output vector
However, Lieberman discloses …generating text features representing the unstructured text (Lieberman, ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
applying an artificial neural network to the text features to generate an output vector… wherein the artificial neural network…; …based on the output vector (Id., ¶ 47, FIG. 7 is a schematic block diagram of an artificial neural network (ANN) 700 in accordance with various embodiments. As shown, ANN 700 includes an input layer 701 with a number of input nodes (e.g., 701-1 to 701-n), an output layer 703 with a number of output nodes (e.g., 703-1 to 703-j), and one or more interconnected hidden layers 702 (in this example, a single hidden layer 702 including nodes 702-1 to 702-k) (discloses an artificial neural network generating output vectors for determining medical interventions)).

    PNG
    media_image1.png
    348
    375
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and neural network elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review.
 The motivation for doing so would have been to improve the ability of “utilizing the machine learning systems described herein to determine whether a particular health care provider or physician is appropriate given the desired medical intervention” (Lieberman, ¶ 6), wherein such improvements would help achieve Amarasingham’s goal of “increased efficiency that can be achieved through improved coordination of care” [Lieberman, ¶ 6; Amarasingham, ¶ 16].

Regarding Claim 3, the combination of Amarasingham and Lieberman discloses the method of claim 2…
Amarasingham further discloses …wherein: the NLP model uses dictionary and rule based processing (Id., ¶ 35, The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations. Using the rule-based model, these basic units of information are identified in a meta-data dictionary and assessed according to predefined rules that determine meaning).

Regarding Claim 4, the combination of Amarasingham and Lieberman discloses the method of claim 2…
Amarasingham further discloses …wherein: the NLP model is trained using machine learning (Id., ¶ 35, Using machine learning, the statistical-based learning model develops inferences based on repeated patterns and relationships. The disease identification process 34 performs a number of complex natural language processing functions including text pre-processing, lexical analysis, syntactic parsing, semantic analysis, handling multi-word expression, word sense disambiguation, and other functions), (Id., ¶ 42, The artificial intelligence model tuning process 40 may periodically retrain a selected predictive model for improved accurate outcome to allow for selection of the most accurate statistical methodology, variable count, variable selection, interaction terms, weights, and intercept for a local health system or clinic).

Regarding Claim 5, the combination of Amarasingham and Lieberman discloses the method of claim 4…
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …wherein: the machine learning is based on a Convolutional Neural Network (CNN), an Unsupervised Pretrained Network (UPN), a Recurrent Neural Network (RNN), a Long Short- Term Memory (LSTM) architecture, or a Recursive Neural Network.
However, Lieberman discloses …wherein: the machine learning is based on a Convolutional Neural Network (CNN), an Unsupervised Pretrained Network (UPN), a Recurrent Neural Network (RNN), a Long Short- Term Memory (LSTM) architecture, or a Recursive Neural Network (Lieberman, ¶ 59, Any of the various modules described herein may be implemented as one or more machine learning models that undergo supervised, unsupervised, semi-supervised, or reinforcement learning and perform classification (e.g., binary or multiclass classification), regression, clustering, dimensionality reduction, and/or such tasks. Examples of such models include, without limitation, artificial neural networks (ANN) (such as a recurrent neural networks (RNN) and convolutional neural network (CNN)), decision tree models…).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the recurrent neural network elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.

Regarding Claim 6, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: retrieving appointment data of the patient from a structured data field (Id., ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments, employment assistance, training, substance abuse rehabilitation, counseling or detoxification, rent and utilities assistance, homeless status and receipt of services, medical follow-up, mental health services, meals and nutrition, food pantry services, housing assistance, temporary shelter, home health visits, domestic violence, appointment adherence, discharge instructions, prescriptions, medication instructions, neighborhood status, and ability to track referrals and appointments (discloses patient appointment data)), (Id., ¶ 63, Complete Problem List Widget--Provides a complete list of the patient's medical issues without redundancies and irrelevant information. This information is extracted from structured and unstructured data fields in the EMR. This widget is preferably defined to be accessible from the clinical, social, and patient views).

Regarding Claim 7, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: retrieving appointment data of the patient from an unstructured source (Id., ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments, employment assistance, training, substance abuse rehabilitation, counseling or detoxification, rent and utilities assistance, homeless status and receipt of services, medical follow-up, mental health services, meals and nutrition, food pantry services, housing assistance, temporary shelter, home health visits, domestic violence, appointment adherence, discharge instructions, prescriptions, medication instructions, neighborhood status, and ability to track referrals and appointments (discloses patient appointment data)), (Id., ¶ 63, Complete Problem List Widget--Provides a complete list of the patient's medical issues without redundancies and irrelevant information. This information is extracted from structured and unstructured data fields in the EMR. This widget is preferably defined to be accessible from the clinical, social, and patient views).

Regarding Claim 10, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: accessing transport availability data of the transportation service (Amarasingham, ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments…).

Regarding Claim 11, Amarasingham discloses …An apparatus for scheduling services, comprising: … perform natural language processing (NLP) on a text corpus comprising medical information of a patient (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing natural language processing) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes));
…encoding a need for transportation assistance  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance));
determine that the patient has a need for transportation assistance based on the NLP (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
retrieve preference data of the patient (Id., ¶ 26, The patient care and management system 11 is further adapted to receive and display user preference and system configuration data from a plurality of user interface computing devices (e.g., fitness monitoring bracelets/watches, mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 18 in a wired or wireless manner. These user interface devices 18 are equipped to display a plurality of clinical/social/patient views of the intelligent continuity of care information system 10 to present data and reports in an organized and intelligent manner that can be easily adapted to the user's role or responsibilities. The graphical user interface are further adapted to receive the user's (healthcare personnel, social services, and patient) input of personal preferences and configurations, etc. The plurality of user interface computing devices 18 may also be data sources 13 to the intelligent continuity of care information system 10 and the patient care and management system 11);
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determine that the patient has a preference for automatically scheduling transportation; and schedule a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. 
First, Amarasingham discloses determining patient preferences and automatically transmitting patient information (Amarasingham, ¶ 26, The patient care and management system 11 is further adapted to receive and display user preference and system configuration data from a plurality of user interface computing devices (e.g., fitness monitoring bracelets/watches, mobile devices, tablet computers, laptop computers, desktop computers, servers, etc.) 18 in a wired or wireless manner), (Id., ¶ 47, The patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
Further, Amarasingham discloses a determination of need for and scheduling of transportation assistance (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses notifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically notified and scheduled a transportation service by determining patient preferences and needs as in the improvement discussed in Amarasingham in the system executing the method of ascertaining patient preferences and needs. As in Wells, it is within the capabilities of one of ordinary skill in the art to notify a transportation service and automatically transmit patient data, including preferences, with the predicted result of efficiently and automatically transmitting patient needs and preferences to transportation services as needed in Amarasingham. Thus, through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …determining that the patient has a preference for automatically scheduling transportation; and notifying a transportation service based on the need for transportation assistance and the preference for automatically scheduling transportation. 
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to…; generate text features representing the unstructured text; apply an artificial neural network to the text features to generate an output vector…
However, Lieberman discloses …a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to… (Lieberman, ¶ 71, the term “module” refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuits (ASICs), field-programmable gate-arrays (FPGAs), dedicated neural network devices (e.g., Google Tensor Processing Units), electronic circuits, processors (shared, dedicated, or group) configured to execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality);
generate text features representing the unstructured text (Id., ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
apply an artificial neural network to the text features to generate an output vector… (Id., ¶ 47, FIG. 7 is a schematic block diagram of an artificial neural network (ANN) 700 in accordance with various embodiments. As shown, ANN 700 includes an input layer 701 with a number of input nodes (e.g., 701-1 to 701-n), an output layer 703 with a number of output nodes (e.g., 703-1 to 703-j), and one or more interconnected hidden layers 702 (in this example, a single hidden layer 702 including nodes 702-1 to 702-k) (discloses an artificial neural network generating output vectors for determining medical interventions)).

    PNG
    media_image1.png
    348
    375
    media_image1.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and target feature elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.

Regarding claims 12-17 and 19, these claims recite limitations substantially similar to those in claims 3-8 and 10, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 20, Amarasingham discloses …input a text corpus comprising medical information of a patient, wherein the text corpus comprises unstructured text (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing natural language processing) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes));
…encoding a need for transportation assistance  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance));
retrieve preference data of the patient (Id., ¶ 26, The graphical user interface are further adapted to receive the user's (healthcare personnel, social services, and patient) input of personal preferences and configurations, etc. The plurality of user interface computing devices 18 may also be data sources 13 to the intelligent continuity of care information system 10 and the patient care and management system 11);
determine that the patient has a need for transportation assistance… (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
identify a transportation service of the need for transportation assistance based on the determination (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses identifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …and automatically schedule transportation based on the identification and the patient preference data.
First, Amarasingham discloses scheduling transportation using the transportation service (Amarasingham, ¶ 90, She refers the patient to the facility, and the updated referral information is displayed in the Referrals Widget. She also calls the facility directly and, after learning that they have space, arranges for transportation for the patient from the hospital to the facility. The positive result is that the patient is able to avoid disruption of rehab services, which reduces risk of an adverse event).
Further Amarasingham discloses automatically transmitting information (Amarasingham, ¶ 47, the patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled a transportation service because both the scheduling of transportation and the automatic transfer of patient information were both known and implemented in the method of Amarasingham. It is well within the capabilities of one of ordinary skill in the art to automatically schedule transportation for a patient because such automatic scheduling would provide the predicted result of increasing efficiency and providing improved coordination of care. Thus, through KSR Rationale C, Amarasingham discloses …and automatically schedule transportation based on the identification and the patient preference data.
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to:…; generating text features representing the unstructured text; apply an artificial neural network to the text features to generate an output vector…
However, Lieberman discloses …A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to:… (Lieberman, ¶ 71, the term “module” refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuits (ASICs), field-programmable gate-arrays (FPGAs), dedicated neural network devices (e.g., Google Tensor Processing Units), electronic circuits, processors (shared, dedicated, or group) configured to execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality);
generating text features representing the unstructured text  (Id., ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
apply an artificial neural network to the text features to generate an output vector… (Id., ¶ 47, FIG. 7 is a schematic block diagram of an artificial neural network (ANN) 700 in accordance with various embodiments. As shown, ANN 700 includes an input layer 701 with a number of input nodes (e.g., 701-1 to 701-n), an output layer 703 with a number of output nodes (e.g., 703-1 to 703-j), and one or more interconnected hidden layers 702 (in this example, a single hidden layer 702 including nodes 702-1 to 702-k) (discloses an artificial neural network generating output vectors for determining medical interventions)).

    PNG
    media_image1.png
    348
    375
    media_image1.png
    Greyscale


At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and target feature elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view Lieberman and in further view of Cox, U.S. Publication No. 2017/0213005 [hereinafter Cox].

Regarding Claim 9, the combination of Amarasingham and Lieberman discloses the method of claim 1…
While suggested, the combination of Amarasingham and Lieberman does not explicitly disclose …further comprising:Attorney Docket No. P201805301US01 (8728-126OSVL)16 retrieving patient availability information.
However, Cox discloses …further comprising:Attorney Docket No. P201805301US01 (8728-126OSVL)16 retrieving patient availability information (Cox, ¶ 52, the patient's lifestyle information may be further analyzed to identify specific exercise actions to be taken by the patient based on their location, the facilities available, the patient's personal schedule of activities during the day, the patient's personal likes/dislikes (preferences), etc. For example, the patient may have a schedule that shows that the patient is available to exercise between 8 and 9 a.m. and 7:00 p.m. till 8:00 p.m. on most weekdays, is not available Thursday evenings after work for exercise, is available between 1 and 2 p.m. on Saturdays, and all day on Sundays).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham and the recurrent neural network elements of Lieberman to include the availability elements of Cox in the analogous art of caching of patient information for evaluation of patient rules.
 The motivation for doing so would have been to improve the ability of “utilizing the machine learning systems described herein to provide “an improved data processing apparatus and method and more specifically to mechanisms for performing caching of patient information” (Cox, ¶ 1), wherein such improvements would help to determine whether a particular health care provider or physician is appropriate given the desired medical intervention” (Lieberman, ¶ 6), and would further help to achieve Amarasingham’s goal of “increased efficiency that can be achieved through improved coordination of care” [Cox, ¶ 1; Lieberman, ¶ 6; Amarasingham, ¶ 16].

Regarding claim 18, this claim recites limitations substantially similar to those in claim 9, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riskin et al., U.S. Publication No. 2014/0330586, discloses systems and methods for processing patient information.
Carus et al., U.S. Publication No. 2004/0220895, discloses systems and methods for coding information.
Liang et al., U.S. Publication No. 2018/0196920, discloses extracting patient information from an electronic medical record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624